               Case 3:21-mj-70278-MAG Document 4 Filed 02/26/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KENNETH CHAMBERS (NYBN 5559885)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6488
 7        FAX: (415) 436-7027
          kenneth.chambers@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 3:21-mj-70278-MAG-1
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   MICHAEL D. RANDALL,                              )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On February 17, 2021 defendant Michael D. Randall was charged by Complaint with one count
20 of felon in possession of a firearm and ammunition, in violation of Title 18 U.S.C. § 922(g)(1).

21           This matter came before the Court on February 26, 2021, for a detention hearing. The defendant
22 was present and represented by Ann H. McGlenon. Assistant United States Attorney Kenneth Chambers

23 appeared for the government. The government moved for detention, and the defendant opposed. At the

24 hearing, counsel submitted proffers and arguments regarding detention.

25           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
26 the record, the Court finds by a preponderance of the evidence that no condition or combination of

27 conditions will reasonably assure the appearance of the person as required and by clear and convincing

28 evidence that no condition or combination of conditions will reasonably assure the safety of any other

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     3:21-mj-70278-MAG-1
                 Case 3:21-mj-70278-MAG Document 4 Filed 02/26/21 Page 2 of 2




 1 person or the community. Accordingly, the defendant must be detained pending trial in this matter.

 2          The present order supplements the Court’s findings and order at the detention hearing and serves

 3 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 4 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the basis for its

 5 conclusion: the defendant was on supervised release at the time of the offense; and given the nature of

 6 the offense, and the defendant’s criminal history, the defendant poses a significant danger to the

 7 community. This finding is made without prejudice to the defendant’s right to seek review of

 8 defendant’s detention, or file a motion for reconsideration if circumstances warrant it.

 9          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

10          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

11 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

12 sentences or being held in custody pending appeal;

13          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

14 and

15          3.      On order of a court of the United States or on request of an attorney for the government,

16 the person in charge of the corrections facility in which the defendant is confined shall deliver the

17 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

18 court proceeding.

19          IT IS SO ORDERED.

20

21 DATED: February 26, 2021                                      _____________________________
                                                                 HONORABLE LAUREL BEELER
22
                                                                 United States Magistrate Judge
23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     3:21-mj-70278-MAG-1
